Citation Nr: 0309590	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-08 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jeff Schwartz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1950 until March 
1953.  He died on November [redacted]
, 1999.  The appellant is the 
widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 1999 
rating decision of the Winston-Salem, North Carolina Regional 
Office (RO) which denied service connection for the cause of 
the veteran's death. 

The appellant was afforded a videoconference personal hearing 
in September 2002 before a Member of the Board sitting at 
Washington, DC; the transcript of which is of record.  


REMAND

The veteran's death certificate notes that he died in 
November 1999 of cardiac arrest, due to or as a consequence 
of ventricular fibrillation, due to or as a consequence of 
coronary artery disease.  An autopsy was not performed and no 
other contributory cause of death was recorded.  The 
appellant and her representatives assert, however, that the 
veteran's service-connected residuals of frostbite of the 
hands and feet were so severe, and aggravated the veteran's 
circulatory system to such an extent, that it materially and 
substantially contributed to the cause of death, for which 
service connection should be granted.

A review of the record discloses that there is a medical 
opinion of record which supports a relationship between the 
veteran's service-connected cold injury residuals and a 
worsening of his coronary artery disease, as well as others 
which tend to indicate that cold injury residuals played a 
role in the development of diabetes which led to 
cardiovascular disability leading to death.  The Board finds, 
however, that most of the supporting evidence in this regard 
is vague and conclusory, and does not provide the requisite 
degree of discussion and rationale for the opinions 
expressed.  Therefore, it is found that further review of the 
evidence and opinion by a board-certified specialist is 
indicated.  The fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and providing a 
medical opinion, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).

Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran's claims folder and a copy 
of this remand should be referred to a 
board-certified cardiovascular 
specialist for review and opinion as to 
the nature and etiology of the 
cardiovascular disease shown to be the 
cause of death on the veteran's death 
certificate.  Based on a review of all 
pertinent medical documentation and 
history on file, the examiner is 
requested to provide opinions as to as 
to whether it is at least as likely as 
not 1) that there was any etiological 
relationship between the cardiovascular 
disease from which the veteran died and 
his service-connected residuals of 
frostbite of the hands and feet on a 
secondary basis 2) that the veteran's 
cardiovascular disability was 
"aggravated" (or permanently worsened) 
by the frostbite residuals to the extent 
that the service-connected disability 
materially or substantially contributed 
to the cause of the veteran's death in 
any way (If aggravation is found, the 
examiner should offer an assessment of 
the extent of additional disability 
resulting from the aggravation of the 
cardiovascular disorder), and 3) whether 
the service-connected frostbite 
residuals were materially or 
substantially implicated in the 
development or aggravation of diabetes 
which predisposed the veteran to 
coronary artery disease.  The examiner 
should reconcile his/her opinions with 
any conflicting medical assessments and 
opinions in the record.  The examination 
report should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings, and should include 
complete rationale for the opinions 
expressed in a typewritten report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




